DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Brooks on 02/04/2021.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method of determining an operation mode of a camera with respect to each of a plurality of time periods, the method comprising:
obtaining installation environment information of the camera, the installation environment information comprising images obtained by the camera in the plurality of time periods;
determining at least two candidate operation modes with respect to each of the plurality of time periods, with reference to the installation environment information of the camera; and
determining the operation mode of the camera with respect to each of the plurality of time periods, wherein the operation mode is selected from the determined at least two candidate operation modes with respect to the each of the plurality of time periods,
wherein:

the determining of the at least two candidate operation modes comprises determining the at least two candidate operation modes based on the installation environment information and an operation mode determinant; and
the operation mode determinant comprises a pre-learned data set indicating a correlation between a plurality of installation environment information and a plurality of operation modes, the pre-learned data set being generated by a machine learning method and comprising mapping information for the plurality of  installation environment information and the plurality of operation modes.
10. (Currently Amended) A non-transitory computer-readable recording medium storing a computer program for determining an operation mode of a camera with respect to each of a plurality of time periods, wherein the computer program, when executed by a computer, performs the method comprising:
obtaining installation environment information of the camera, the installation environment information comprising images obtained by the camera in the plurality of time periods;
determining at least two candidate operation modes with respect to each of the plurality of time periods, with reference to the installation environment information of the camera; and
determining the operation mode of the camera with respect to each of the plurality of time periods, wherein the operation mode is selected from the determined at 
wherein:
the time periods are continuous and defined by dividing an entire day into predetermined time intervals;
the determining of the at least two candidate operation modes comprises determining the at least two candidate operation modes based on the installation environment information and an operation mode determinant; and
the operation mode determinant comprises a pre-learned data set indicating a correlation between a plurality of installation environment information and a plurality of operation modes, the pre-learned data set being generated by a machine learning method and comprising mapping information for the plurality of  installation environment information and the plurality of operation modes.
11. (Currently Amended) An apparatus for determining an operation mode of a camera with respect to each of a plurality of time periods, the apparatus comprising a controller configured to:
obtain installation environment information of the camera, the installation environment information comprising images obtained by the camera in the plurality of time periods;
determine at least two candidate operation modes with respect to each of the plurality of time periods, with reference to the installation environment information of the camera; and

wherein:
the time periods are continuous and defined by dividing an entire day into predetermined time intervals;
the controller is further configured to determine the at least two candidate operation modes based on the installation environment information and an operation mode determinant; and
the operation mode determinant comprises a pre-learned data set indicating a correlation between a plurality of installation environment information and a plurality of operation modes, the pre-learned data set being generated by a machine learning method and comprising mapping information for the plurality of  installation environment information and the plurality of operation modes.
Allowable Subject Matter
Claims 1, 3-11, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendment(s) and argument(s) filed on 11/25/2020. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/TUAN H LE/Examiner, Art Unit 2697      

/LIN YE/Supervisory Patent Examiner, Art Unit 2697